SIMPSON, J.
This case was removed by certiorari from the justice court to the circuit court, and the only assignment of error relates to the action of the circuit-court in taxing the costs against the petitioner (appellant) . The matter of taxing costs in such cases, is within the discretion of the circuit court, and not revisable here. — Code 1896, § 2831; L. & N. R. R. Co. v. Solomon, 138 Ala. 151, 34 South. 1025.
The judgment of the court is affirmed.
Affirmed.
Dowdell, C. J. and McClellan and Mayfield, JJ., concur.